Citation Nr: 0020046	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984, and from March 1985 to January 1995.  

This appeal arises from a February 1998 rating decision of 
the RO in New York, New York, which denied a rating in excess 
of 10 percent for post-traumatic stress disorder (PTSD).  The 
veteran timely appealed this determination to the Board of 
Veterans' Appeals (Board).

In February 1999, the RO increased the veteran's PTSD 
disability evaluation to 30 percent, effective February 1997; 
and in December 1999, the RO increased the evaluation to 50 
percent, effective from February 1997.  The veteran has 
continued his appeal.

In his substantive appeal (VA Form 9) received in March 1999, 
it appears that the veteran requested that his previously 
denied claim for excessive sweating be reopened.  During his 
hearing on appeal in September 1999, the veteran's 
representative introduced the issue of service connection for 
a gastrointestinal disability secondary to the veteran's 
service-connected PTSD.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The veteran requested a hearing before the Board in March 
1999.  However, he withdrew this request in a signed 
statement received in February 2000.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  Prior to March 9, 1999, the veteran's PTSD was primarily 
manifested by irritability, anxiety, nervousness, flashbacks 
and difficulty sleeping.  

3.  Since approximately March 9, 1999, the veteran's PTSD has 
been primarily characterized by multiple weekly nightmares, 
increased startle response, panic and anxiety attacks, "road 
rage," social isolation, depression, difficulty 
concentrating, impaired memory, and some suicidal and 
homicidal ideation.


CONCLUSIONS OF LAW

1.  Prior to March 9, 1999, the criteria for an evaluation in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (1999)

2.  With resolution of all reasonable doubt in the veteran's 
favor, as of March 9, 1999, the criteria for a 70 percent 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for an increased evaluation for 
PTSD in February 1997.  He then reported that he had recently 
divorced his spouse.  Attached to this claim was a written 
statement from the veteran's former spouse.  She noted that 
she had known the veteran since 1975.  The spouse asserted 
that they had experienced a "fun and happy" marriage up 
until the veteran's service in the Gulf War.  She claimed 
that prior to the war the veteran was loving, caring, kind, 
patient, and sociable.  However, since his return, it was 
alleged that he had become a completely different person.  He 
was now very distant, extremely impatient, irritable, 
jealous, and suspicious.  The former spouse asserted that the 
veteran had worked at a number of jobs since his separation 
from the military and could only keep his present job as a 
truck driver because he could work alone.  This job also kept 
him away from home except for six days a month, which allowed 
him to escape from his family difficulties.  She also noted 
that when he attended social gatherings he would become 
intoxicated and act inappropriately.  Finally, the former 
spouse claimed that the veteran's changed behavior since the 
Gulf War had led to their divorce.

The veteran was afforded a VA psychiatric examination in 
January 1998.  It was noted that he received treatment at the 
mental health clinic for depression, stress, and PTSD.  He 
claimed that he had difficulty with his family life and 
employment since the Gulf War.  The veteran related that he 
had been divorced since April 1997, but stayed in contact 
with his children.  He also acknowledged that he had been 
able to maintain his employment as a tractor-trailer driver 
for the past two years and that this job had been very good 
because it allowed him to remain isolated.  The veteran 
alleged that he no longer kept an apartment, but instead 
lived in his truck maintaining himself at truck stops.  His 
claimed symptoms included flashbacks and difficulty sleeping.  
On examination, he was a bit anxious and somewhat nervous, 
but cooperative.  There were no abnormal movements and his 
thoughts were fairly clear.  The examiner noted that there 
was no psychosis, impulse disorder, and suicidal or homicidal 
ideation.  His mood was nervous and affect was congruent.  It 
was noted that the veteran took medication for his depression 
and felt that this had helped quite a bit.  His memory was 
intact with insight and judgment that was fair.  The 
diagnosis was PTSD by history.  A global assessment of 
functioning (GAF) score of 60 was assigned and the veteran's 
condition was found to be stable.

A VA outpatient record from July 1998 reported the veteran's 
complaint of chest pain that had gradually been increasing 
over the previous three weeks.  The assessment was chest 
pressure most likely from increasing anxiety.  

A substantive appeal (VA Form 9) was submitted in March 1999.  
The veteran complained of frequent and violent nightmares 
that would awaken him in a cold sweat.  He claimed that he 
experienced panic and anxiety attacks for no reason.  It was 
related by the veteran that in public he felt like people 
were staring at him and planning to harm or humiliate him.  
He noted that he was constantly nervous and overly anxious.  
The veteran asserted that he had a hard time following 
instructions and would become confused and frustrated.  He 
claimed that he relieved his stress by cutting himself.  It 
was alleged that he had frequent thoughts of suicide and 
homicide.  Prior to serving in the Gulf War, the veteran 
asserted he enjoyed hunting.  However, he had given this 
sport up since after his return from the Gulf War he found 
himself stalking other hunters instead of deer.  He claimed 
that he could no longer trust himself while hunting.  The 
veteran reported that his therapist at the VA had retired and 
he felt lost without her.

During his hearing before an RO hearing officer in September 
1999, the veteran presented testimony similar to statements 
made in his March 1999 substantive appeal.  In addition, he 
testified that he had two to three nightmares a week.  It was 
alleged by the veteran that he would wake up from these 
nightmares reckless and violent.  He claimed that he was 
easily startled.  The veteran alleged that his work kept him 
away from home except on the weekends.  While driving, he 
asserted that he dealt with only a few people that were 
necessary to talk to.  He claimed that he could not keep a 
job where other people were around because he could not 
concentrate.  However, he noted that while driving he became 
passive-aggressive or had "road rage" and not let anyone 
pass him.  The veteran testified that he was depressed all 
the time and was very moody, however, he noted that his 
prescribed medication did help with these symptoms.  He also 
noted that he was susceptible to startle responses and 
anxiety attacks.  The veteran asserted that he could not 
attend regular therapy sessions because of the travel demands 
of his job.  He claimed that his lack of concentration and 
confusion caused by his PTSD interfered with his job 
performance by making him miss days from work and missing the 
appropriate route or appointment.  Other than work, the 
veteran alleged that he did not socialize or go out except to 
see his children once or twice a month.  He asserted that he 
had homicidal ideas, especially when he went hunting.

A letter from the veteran's girlfriend, identified as a 
behavioral healthcare nurse, was received in September 1999.  
She noted that the veteran experienced two to three 
nightmares a week.  He would startle easily during sleep and 
wake up defensive.  The veteran reportedly suffered with 
short-term memory loss and had difficulty concentrating.  He 
had a low tolerance for frustration and was easily upset.  
The author claimed that the veteran was able to maintain his 
current employment because it left him alone most of the day, 
however, when around others he became anxious, diaphoretic, 
withdrawn and isolated.  She asserted that the veteran's 
anxiety caused chest pain, shortness of breath, dizziness, 
and gastrointestinal complaints.

The veteran underwent another VA psychiatric examination in 
October 1999.  He complained of constant violent dreams, 
startle reactions, and social isolation.  The veteran 
reported that his personality changes since the Gulf War had 
led to his divorce.  It was noted that he was seen monthly 
for his psychiatric complaints and received medication.  The 
veteran asserted that he liked his current job as a tractor-
trailer driver because it removed him from dealing with other 
people.  He reported that he currently lived in an apartment 
with his girlfriend, but they had no friends or social life.  
It was related that he did see his children once a month.  
The veteran noted that he had been a heavy drinker in the 
past, but had been abstinent for the past six months.  On 
examination, the veteran talked easily but was very serious 
and intense.  He was fully oriented and could recall three 
objects immediately, but only one of three after ten minutes.  
The diagnosis was PTSD and a GAF score of 45 was assigned.

II.  Analysis

Initially, the Board notes that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded based on the claimant's 
assertions that the disorder has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the duty to assist him in developing the facts 
pertinent to the claim has been met.  In this regard, the 
Board notes that the veteran has been afforded VA 
examinations in January 1998 and October 1999, and has had 
the opportunity to present testimony before an RO hearing 
officer in September 1999.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  Under this code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Considering the evidence of record in light of the above 
criteria, the Board finds that, prior to May 1997, the 
veteran's PTSD did not meet the criteria for an evaluation in 
excess of the currently assigned 50 percent evaluation.  
During that time, the medical and lay evidence of records 
establishes that the veteran's PTSD was primarily manifested 
by irritability, anxiety, nervousness, flashbacks and 
difficulty sleeping.  However, as noted in the report of the 
January 1998 VA examination, his thoughts were fairly clear, 
memory was intact, insight and judgment were fair, and the 
veteran felt that the medication he took for depression 
"helped quite a bit."  This disability picture appears 
consistent with the examiner's assignment of a GAF of 60 
[which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning].  Likewise, there was then no evidence of 
periods of violence, obsessional rituals, which interfere 
with routine activities, intermittent illogical or irrelevant 
speech, spatial disorientation, or neglect of personal 
appearance and hygiene, all of which are among the criteria 
for a 70 percent evaluation.  Thus, the Board finds that this 
evidence reflects a disability picture approximating the 
criteria for no more than a 50 percent evaluation.  

However, the veteran's substantive appeal, filed with the RO 
on March 9, 1999, appears to be the first clear indicia of an 
increased level of impairment significant enough to possibly 
warrant a higher evaluation.  He then indicated that while he 
began experiencing periodic nightmares after returning from 
the Gulf War, he now experienced more frequent, violent and 
traumatic nightmares.  He also indicated that he experienced 
panic attacks in addition to anxiety, confusion and 
frustration, and that he found himself cutting himself to 
relieve stressful.  His VAF 9 also reflects what appear to be 
his initial allegations of suicidal and homicidal ideation, 
and the lack of a social life.  He also indicated that his 
Persian Gulf counselor had recently retired, and that he 
"felt lost without her."  His girlfriend offered similar 
assertions regarding the veteran's symptoms in her letter of 
September 1999.  Moreover, the findings of the October 1999 
VA examiner confirm a level of increased disability, to 
include assignment of a GAF of 45 [indicating, per the DSM-
IV, serious symptoms (e.g., suicidal ideation), or serious 
impairment in social, occupational, or school functioning].  

Thus, the Board finds that, since approximately March 9, 
1999, the veteran's PTSD has been primarily characterized by 
multiple weekly nightmares, increased startle response, panic 
and anxiety attacks, "road rage," social isolation, 
depression, difficulty concentrating, impaired memory, and 
some suicidal and homicidal ideation.  While some symptoms 
included in the criteria for the 70 percent evaluation are 
not shown (such as obsessional rituals which interfere with 
routine activities, spatial disorientation, or near 
continuous panic), the Board finds that, the veteran's social 
and industrial adaptability have been significantly affected 
by his PTSD, and with resolution of all reasonable doubt in 
the veteran's favor, the veteran's overall disability picture 
now meets the criteria for a 70 percent evaluation.  See 
38 U.S.C.A. § 5107(b).   

However, total occupational and social impairment, so as to 
warrant a 100 percent schedular evaluation, is not shown.  
The veteran has been able to maintain some social 
relationships and his work.  He currently lives with his 
girlfriend and is able to see his children on a regular 
basis, albeit only once or twice monthly.  While the veteran 
has had some difficulty adapting to stressful circumstances, 
especially at work, he is able to maintain his position as a 
truck driver working alone.  In fact, on his latest 
examination of October 1999, he indicated that he liked his 
job for this very reason.  He has acknowledged that his 
medication does help alleviate his symptoms of anxiety and 
depression to some extent.  The veteran does exhibit problems 
with memory, but he is still able to work productively even 
with this handicap.  Further, while suicidal and homicidal 
ideation have previously been asserted, he While the veteran 
has claimed to have suicidal ideation, during his September 
1999 hearing, he then denied suicidal ideation, and his 
homicidal ideation appears to have abated, at least to some 
extent, by the veteran's behavior modification, to include 
giving up hunting. 

In view of the foregoing, the Board finds that the veteran's 
disability is most appropriately evaluated as 70 percent 
disabling since March 9, 1999.  


ORDER

An evaluation in excess of 50 percent for PTSD, prior to 
March 9, 1999, is denied.

A 70 percent evaluation for PTSD, from March 9, 1999, is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

